Per Curiam:
We think the finding of the jury that the defendant was negligent and that the plaintiff was free from contributory negligence was against the weight of evidence. The judgment and order appealed from are, therefore, reversed and a new trial ordered, with costs to appellant to abide the event. Present—Ingraham, P. J., Laughlin, Clarke, Dowling and Hotchkiss, JJ.; Ingraham, P. J., concurred in the reversal upon the ground that the evidence is insufficient to justify the finding of the jury that the defendant was guilty of negligence. Judgment and order reversed, new trial ordered, costs to appellant to abide event. Order to be settled on notice.